 

Case 1:19-cv-04587-JPO Document 43-2 Filed 09/12/19 Page 1 of 3

 
Case 1:19-cv-04587-JPO Document 43-2 Filed 09/12/19 Page 2 of 3

Propuced sy BILL BELMONT anp ROB BOWMAN

ART DIRECTION—PHIL CARROLL, JAMIE PUTNAM
PACKAGE DESIGN—JAMIE PUTNAM

PRODUCTION COORDINATION—TERRI HINTE AND PEGGY VAN STEENHUYSE
ARCHIVE AND VAULT RESEARCH—LISA GIFFORD
TAPE TRANSFER AND ASSEMBLY—ANDREW NIEDZWIECKt

DIGITAL REMASTERING—PHiL De LANCIE
CFantasy Stuolos, Berkeley)

Bit BELMONT WOULD LIKE TO THANK STEVE Cropeer, At BEL, RoGER ARMSTRONG, Trevor CHURCHILL,
Yves Beauvais, Peter Lopez, JIMMY JOHNSON, DEANIE PARKER, AND THE FOLKS
AT RONDOR MUSIC INTERNATIONAL, INC. CMaey LEE Ryan, RANDALL RUMAGE, CAROLYN Lorenzo, Lee LaNier, AND Pat Scoceins).

Ros BOWMAN WOULD LIKE TO EXTEND HIS GRATITUDE AND THANKS TO ALL THOSE WHO PARTICIPATED IN THE STAX EXPERIENCE
AND SO GRACIOUSLY SHARED THEIR TIME AND MEMORIES IN THE FORM OF INTERVIEWS FOR HIS NOTES.

ARCHIVAL MATERIAL FURNISHEO BY Fantasy, [nC., EXCEPT AS INDICATED IN BOOK,

PHOTO CREDITS—

Pace | I: Booxer T. & THE MGs (PHOTO ay Joet Bronsky).

PAGE 26: WILLIAM BELL (PHOTO By WiiLian EASTABROOK).

PAGE 27: CARLA THOMAS (PHOTO BY JEAN-PIERRE LELOIR).

PAGE 34: Mavis Staples (PHOTO BY Bos SMITH).
PAGE 35: JOHNNIE TAYLOR CPHOTO BY WILLIAM EASTABROOK).
PAGE 54k: Isaac Haves CoHoTo By Hat JAFFE).
PAGE 55: BOOKER T. Jones (PHOTO BY WiLuIAM EASTABROOK).
PAGE 56: ALL PHOTOS BY WILLIAM EASTABROOK EXCEPT OLLIE & THE NiGHTINGaLES, THE DRAMATICS, AND THE EMOTIONS (PHOTOGRAPHERS UNKNOWN).

TRAY BOOKLET INSIDE PHOTO COURTESY OF THE CENTER FOR SOUTHERN FOLKLORE AND THE
Mississipel VALLEY COLLECTION OF MEMPHIS STATE UNIVERSITY.

TRIS BOOK WAS PRINTED BY QUEENS Group, Inc., LONG ISLAND Ciry, NY.
COLOR SEPARATIONS BY EL SERENO GRAPHICS, LOS ANGELES.
BOX MANUFACTURED BY IMPERIAL PapeR BOX Corp., Brookiyn, NY.
Stax RECORDS, TENTH AND PaRKER, Berketey, CA 94710. © 1993, Fanrasy, INC.
Stax, VoLT, EnTererise, RESPECT, AND We PRODUCE ARE REGISTERED TRADEMARKS OF FANTASY, INC,
® 1993, Fantasy, INC. ALL RIGHTS RESERVED,
No PART OF THIS BOOK MAY BE REPRODUCED OR TRANSMITTED IN ANY FORM OR BY ANY MEANS

ELECTRONIC OR MECHANICAL, INCLUDING. PHOTOCOPYING, RECORDING,
OR BY ANY INFORMATION STORAGE AND RETRIEVAL SYSTEMS, WITHOUT PERMISSION IN WRITING FROM THE PUBLISHER.

     
=

f

we

PJ

=
i

iT

 

Case 1:19-cv-04587-JPO Document 43-2 Filed 09/12/19 Page 3 of 3

MARGIE JOSEPH: What You Gauea Ds 3:00

(Bobby Womack) EMI Unart Catalog/Tracebob Music-BMt
[¥OA-4023}

Released October 1969

Produced by Colsoul of New Orleans

JIMMY HEGHES: I'm Se Glad 2:52 .
(Chalmers-Rhodes) Atley Music/Trio Music-BMI
[VOA-4024]

Released October 1969

Produced by Charles Chalmers

GARRELL BANKS: Beautifal Feelings 2:44
(Bridges-Knight-Eaton) Longitude-BMI
[¥OA-4026}

Released October 1969

Produced by Don Davis

THE BRAMATICS: Your Love Was Straage 3:96
CHoward-Wilkins-Banks) Longitude-BMI
[VOA-4029}

Released October 1969

Produced by Don Davis

SOHNNTE TAYLOR: Love Benes 2:17
Cisbell-Davis) Irving/Longitude-BMI
[STA-0055]

Released November 1969

RGBA

Pop 43

Produced by Don Davis

BELANEY & BONNIE: Hard te Say Geadkye 2-39
C8ramtett-Radle) Delbon Publ. Co.-BMI

[STA-0057}

Released November 1969

Produced by Donald “Duck” Dunn and Don Nix

Jd. BARNES: Get ta Get Rid ef You 3:26
(Barnes-Thorpe-Jordon) J.J. Barnes/James Thorpe/
David Jordon-BMi

[VOA-4027}

Released November 1969

Produced by J.J. Barnes

REGGIE MILNER: Habit Forming Leve 2:18
CReggie Milner).McLaughtin Music-BMI
[VOA-4028)

Released November 1969

Produced by Ollie McLaughlin

THE 1.6.0, TGRONABGES: My Thing Is a Maving Thing 2:45
CMills-Thomas-Lewis) Broken Sout Publ.-BMI

[VOA-4030)

Released November £969

A Frazier-McKay Production

THE EMOTIONS: Stealing Love 3:08
CHayes-Porter) Almo-ASCAP

PVOA-403 FA}

Released November 1969

R&B 40

Produced by Isaac Hayes and David Porter

THE EMGTIONS: When Teserraw Comes 2:58
(Hayes-Porter)

{VOA-4031B]

Released November 1969

R&B 40

Produced by Isaac Hayes and David Porter

ALBERT KING: Wrapped Up in Lave Again 2:18
CAlbert King)

[STA-0058}

Released December 1969

Produced by Al Jackson, Jr.

RUFBS THEMAS: Bo the Funky Chicken 3:15
CRufus Thomas) Almo Music-ASCAP
(STA-0059}

Released December 1969

RGBS

Pop 28

Produced by Al Bell and Tom Nixon

 

19. EDDIE FLOVO: Califersia Girl 2:39
CJones-Floyd)
[STA-0060)
Released January 1970
REB II
Pop 45
Produced by Booker T. Jones

26. BERNIE HAVES: Tribute te 2 Black Wewau (Part 1) 2:19
(Hayes-Murray-Allen) Irving/Saico Publ./Boogaloo Music-BMI
[YOA-4032]

Released January 1970
Produced by Jerry-O and Bernie Hayes

21. THE BAR-KAYS: Sang and Daace 2:07
{Porter-Alexander-Datson-Cauley-Henderson-Stewart-Hall)
IVOA-4033}

Released February 1970
Produced by David Porter

22. THE SOUL CHILDREN: Hatd Gx, Tm Comin’ 2-28
{Hayes-Porter) Irving/Pronto Music-BME
{STA-0062}

Released February 1970
RGB AS
Produced by Isaac Hayes and David Porter

23. CHUCK BROOKS: Love's Gonna Tear Year Playhouse Dowa
(Part 1) 3:21
(Banks-Crutcher-Jackson)

RVOA-4034}

Released February 1970

Produced by We Three (Homer Banks,
Bettye Crutcher, and Raymond Jackson)

24, ERNIE HINES: Help Me Put Out the Flame (la My Heart) 3:10
(Hines-Wesby) Irving/Colorful Music-BM!

[STA-0063}
Released March 1970
Produced by Tom Nixon and Freddy Briggs

25, ROEBUCK “POP” STAPLES: Black Bay 2:21
(Banks-Bush) James Banks/Henry Bush-BMI
(STA-0064]

Released March 1970
Produced by Roebuck Staples
1. SILIE © THE MIGHTINEALES: Bracing Myself

for the Fall 2:53

(Banks-Crutcher-Jackson)

(STA-0065}

Released March 1970

Produced by We Three (Homer Banks,
Bettye Crutcher, and Raymond Jackson)

2. WILLIAM BELL, CARLA THEMAS:
AIH Have te He fs Bream 3:12

(Bouvleaux Bryant) House of Bryant Music-BMI
[STA-0067]

Released March 1970

Produced by Al Bell

JEANNE ANS THE DARLINGS: Singing About Lave 2:26

(Jeanne Darling)

IMOA- 4035}

Released March 1970

Produced by Al Bell and Freddy Briggs

CHBIS ANB SHACK: Geadies 2:40
(Banks-Crutcher-Jackson}

[VOA-4036}

Released Masch 1970

Produced by We Three (Homer Banks,
Bettye Crutcher, and Raymond Jackson)

5. BARBARA LEWIS: Jest fhe Way Yeu Are Today 2:31
(Tony Hester) McLaughlin Publ.-BMI
[ENA-9012]
Released March 1970
Produced by Ollie McLaughlin

=

~

Re

=

=

16.

f

bj

 

LITTLE SONY: The Creeper Reteras 4:12
CAaron Willis) Ieving/Zorn Pub|.-BMt
{ENA-9013]

Released March 1970

Produced by Zorn Productions

EABLA THOMAS: Guide Me Weil 3:51
CHayes-Porter-Davis)

[STA-00568}

Released April 1970

RGB AT

Produced by Don Davis

THE STAPLE SINGERS: Give 2 Bama 3:06
(Scharf-Dorough) Aral Music/Red Bridge Publ./
Takya Music-ASCAP

ISTA-0066}

Released April [970

Produced by Steve Cropper

. ADENMIE TAYLOR: Steal Away 2:25

(Jimmy Hughes) Scteen Gems-EMI-BMt
[STA-0068]

Released April 1970

REBS

Pop 37

Produced by Don Davis

MARGIE JOSEPH: Your Sweet Lavia’ 2-36
(Carter-Briggs)

(VOA-4037}

Released Aprit 1970

R&B 46

Produced by Darryt Carter and Freddy Briggs

. SOMES ANB SLUMENRERE: | Ferget te Remember 3:49

(William Butter) Famous Music-ASCAP
[VOA-4039}

Released Aprit 1970.

Produced by Calvin Carter

BAVID PORTER: Can't See You Whee | Want Ta 4:30
(Lee-Porter)

{ENA-9014]

Released Aprit 1970

RGB 29

Produced by Isaac Hayes

. CARLA THOMAS: Never Be Tree 4:16

CHathaway-Hutson) Don-Pow Music-BMI
[STA-006 t}

Released May 1970

Produced by Don-Ric Enterprises, Inc.

. ALBERT KING: Can't You See What Youre Being te Me 3:38

(Albert King)
ISTA-0069}
Released May [970
RGB 50

Produced by Albert King

RUFGS THOMAS: Sixty Minute Maa (Part 2) 3:36
(Ward-Marks) Fort Knox Music-BMt

[STA-007 1A)

Released May 3970

REBA2

Produced by Al Bell and Tom Nixon

BUFES THOMAS: The Preacher and the Bear 3:51
CArr. Rufus Thomas} Almo-ASCAP

[STA-007 |B}

Released May 1970

Produced by Al Bell and Tom Nixon

BOOMER T, C THE MGS: Semething 3:31
(George Harrison) Harrisongs Ltd.-BMI
{STA-0073} .

Released May 1970

Pop 76

Produced by Booker T. 6 the MGs

. THE MAB LABS: Seeing is Believix’ 4-18

(Briggs-Carter-Williams)

{¥OA-4041]

Released May 1970

Produced by Freddy Briggs, Darry! Carter,
and Al Jackson, Jr.

19. BOZ BYAN: Youve My Galy Temptation 2:35
(CHester-Wytie) Longitude-BMI
[VOA-4040}
Released June 1970
Produced by Don Davis

26. PAUL THEMPSGH: What ( Bau't Weow Won't Hert Me 2-55
(Soule-Wiggins) Cotillion Music/
Muscle Shoals Sound Publ.-BMI
[VOA-4042}
Released June 1970
Produced by Barry Beckett and Terry Woodford

21. BRANBING IRGR: Bight, Tight and Gat af Sight 2:59
(Willie Dixon Arc Music/Hoochie Coochie Music-BMI
[VOA-4043}

Released June 1970
Produced by Sout Productions

22. JOHN KASAMBRA: (What's Eudes) The Natural Be 3:00
(John W. Anderson) trving Music-BMI
[TAA-2501]
Released June 1970
Produced by Tom Nixon and Darry! Carter

=

EDBIE FLGYB: My Girt 3:19

CRabinson-White) Jobete Music-ASCAP

[STA-0072]

Released June 1970

R&B AZ

Produced by Steve Cropper and Eddie Floyd

2. MAVIS STAPLES: [ Have Learned te Ba Witkeat You 4:09
(Barnes-Jordon-Davis) Longitude-BMt
MOA-4044]
Released June 1970
REBI3
Pop 87
Produced by Don Davis

. THET.S.8. TORONABBES: Play the Music Terenadees 2:32
(Thomas-Mills-Harper) Inving/Broken Soul-BMI
{VOA-4038}
Released July 1970
A Frazier-McKay Production

4. WILLIAM BELL: Lenely Saldier 9:58
{Calvin Carter) Stance Music-8MI
(STA-0070]
Released July 1970
Praduced by Booker T. Jones and William Bell

THE EMOTIGRS: Heart Association 3-61
CVince Willis) Perv'’s Music-BMI
{VOA-4045]

Released July 1970

REB 2

Produced by David Porter and Ronnie Williams

&. ISAAC HAVES: | Stand Accused 4:02
{(Butler-Butler) Warner-Tamertane-BMI
{ENA-9017,

Reteased July 1970

RGB 23

Pop 42

Produced by Isaac Hayes

. THE STAPLE SINGERS: Brand New Bay 3:42

(Theme from the United Artists Motion Picture The Landiord)
CAI Kooper) EMI Unart Catalog-BMI

[STA-0074)

Released August 1970

Produced by Five Arts Music

~

Clockwise: William Bell and Judy Clay,
Rufus Thomas, The Staple Singers,
Eddie Floyd.

 
